KS
6

Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OKLAHOMA. — A L ED

OCT 1 5 2019

 

| ») Paul Tay,
PLAINTIFF,

-\y-

Mark C. McCarit, Clerk
U.S. DISTRICT COURT

Complaint and Request For
Injunction

Case No.

 

/) Michael Hunter, in his official capacity as Attorney 1 9 CV 5 4 3 J ED - FHM

General of the State of Oklahoma;Steve Kunzweiler,
in his official capacity as the District Attorney of the

County of Tulsa,
DEFENDANTS,

 

 

I. The Parties to This Complaint
A. The Plaintiff

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Defendant No. 1

Name

Job or Title

Street Address
City and County
State and Zip Code
Telephone Number

Paul Tay

PO Box 481204

Tulsa, Tulsa

Oklahoma 74148

(918) 892-0063
tulsamayor2020@gmail.com

Michael Hunter

Attorney General of the State of Oklahoma
313 NE. 21"

Oklahoma City, Oklahoma

Oklahoma 73105

(405) 521-3921
Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 2 of 8

E-mail Address questions@oag.ok.gov

Defendant No. 2

Name Steve Kunzweiler
Job or Title District Attorney of the County of Tulsa, Oklahoma
Street Address 500 Civic Center, Ste. 900

City and County Tulsa, Tulsa
State and Zip Code Oklahoma 74103
Telephone Number (918) 596-4805
E-mail Address Unknown

COMPLIANT

COMES NOW Plaintiff Paul Tay and, for his causes of action against Defendants
Michael Hunter, in his official capacity as Attorney General of the State of Oklahoma,
and Steve Kunzweiler, in his official capacity as the District Attorney of the County of
Tulsa, Oklahoma, alleges and states as follows:

The Parties

1. Plaintiff Paul Tay is and at all relevant times has been a resident of the Northern
District of Oklahoma.

2. Defendant Michael Hunter is and at all relevant times has been a resident of
Oklahoma. Defendant Hunter is currently employed as the Attorney General of the State
of Oklahoma, duly elected by the registered voters of Oklahoma, to be the top enforcer of
Oklahoma State Statutes.

3. Defendant Steve Kunzweiler is and at all relevant times has been a resident of the
Northern District of Oklahoma. Defendant Kunzweiler is currently employed at the
District Attorney of the County of Tulsa, duly elected by the registered voters of the
County of Tulsa, Oklahoma, to enforce Oklahoma State Statutes at issue, 21 O.S.S. § 22,
1021.

4. The Court has subject matter jurisdiction over all of the Plaintiff's federal-law claims
pursuant to 28 U.S.C. § 1331, as each of those claims arise under federal law, i.e. the
United States Constitution and 42 U.S.C. § 1983.
Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 3 of 8

5. The Court has personal jurisdiction over the Defendants because they are all citizens
and residents of the State of Oklahoma.

6. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because all or
part of the Plaintiff causes of action arose within the Northern District of Oklahoma.

FACTUAL ALLEGATIONS

7. Plaintiff, a private citizen, endeavors to organize and participate in the World Naked
Bike Ride, scheduled to occur on 1 NOV 19, at Guthrie Green, 111 E M.B. Brady Street,
in Tulsa, Oklahoma, at approximately 2130.

8. Since 2004, fully nude bicyclists participate in the World Naked Bike Ride (WNBR),
which occurs annually during the month of June, in Portland, OR. In recent years,
WNBR attracts almost 10,000 nude bicyclists, in full public view, rolling through the
public streets, and rights-of-way, in the City of Portland, with the full blessings of local
authorities, law enforcement, and the general public, who visit the City of Portland
specifically for the event.

9. In NOV 2008, a Multnomah County, OR Judge Jerome LaBarre dismissed criminal
indecent exposure charges against Defendant Michael “Bobby” Hammonds, declaring
nude bicycling is “symbolic” free speech, protected under the 1* Amendment of the U.S.
Constitution.

10. Hammond testified that he was expressing a message in support of bikes and against
cars, foreign oil, the Iraq war and air pollution. Deputy District Attorney Ryan Lufkin
argued that Hammond didn't carry any signs, pass out fliers or otherwise attempt to
communicate his message to bystanders.

11. In Reed v. Town of Gilbert, 576 U.S. ___ (more) 35 S. Ct. 2218; 192 L. Ed. 2d 236;
2015 U.S. LEXIS 4061; 83 U.S.L.W. 4444; 25 Fla. L. Weekly Fed. S 383, the Supreme
Court held that a municipal ordinance that placed stricter limitations on the size and
placement of religious signs than other types of signs was an unconstitutional content-
based restriction on free speech. In the plain English of National Public Radio
commentator, Nina Totenberg, the government now has less control on how citizens
chose to speak.

12. From People v. Hardy, 77 Misc.2d 1092 (1974), lewdness can not be presumed by
the mere fact of public nudity.

13. Miller v California, 413 U.S. 15 (1973), established the three-prong standard for
obscenity and lewdness. Obscene materials are defined as those that the average person,
applying contemporary community standards, find, taken as a whole, appeal to the
Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 4 of 8

prurient interest; that depict or describe, in a patently offensive way, sexual conduct or
excretory functions specifically defined by applicable state law; and that the work, taken
as a whole, lacks serious literary, artistic, political, or scientific value.

14. In City of Portland v Gatewood, 708 P.2d 615 (1985), 76 Or.App. 74, the Court, on
reverse and remand, conceded that appearing nude or exposing one's genitals in public,
can constitute symbolic conduct and be a form of protected expression of free speech,
while ruling that on the goal of regulating conduct which the city council has determined
to be injurious to health, safety and morals, i.e., the prohibition of public nudity or
indecent exposure not intended as a protected symbolic or communicative act.

15. United States v. O’Brien, 391 U.S. 367 (1968) established the O’Brien standard, to
determine under which conditions government interests may trump the 1* Amendment.

A government regulation is sufficiently justified if it is within the constitutional power of
the Government, if it furthers an important or substantial governmental interest; if the
governmental interest is unrelated to the suppression of free expression, and if the
incidental restriction on alleged First Amendment freedoms is no greater than is
essential to the furtherance of that interest.

16. In numerous cases Defendant Hunter cited in his official statement on the 10° Circuit
ruling on public nudity, courts have consistently held government interests are superior to
the 1° Amendment.

17. Defendant Hunter, acting in his official capacity as the Attorney General of
Oklahoma, on 30 SEP 19, released the following statement on the 10" Circuit Court of
Appeals on public nudity:

The ruling from the court addressed a Fort Collins, Colo. city ordinance that prohibited women from
going topless in public, after two women sued the city in 2016, arguing that the rule violated their
equal protection rights.

The 10 Circuit has jurisdiction over federal cases from Utah, Colorado, Wyoming, New Mexico,
Kansas and Oklahoma.

Attorney General Hunter advises that the ruling does not automatically invalidate local and state laws
in Oklahoma.

"The Tenth Circuit’s preliminary decision in the Fort Collins case — a case that has now ended
without a full adjudication — does not change local and state laws in Oklahoma on the subject,”
Attorney General Hunter said. “The majority of courts around the country that have examined this
issue have upheld traditional public decency and public nudity laws. These courts have recognized
Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 5 of 8

that states and political subdivisions have a legitimate interest in prohibiting public nudity as
traditionally defined.”

The 10" Circuit's ruling conflicts with a May ruling by the 8 US. Circuit Court of Appeals, which
upheld an ordinance in Springfield, MO that bans women from exposing their breasts in public. Also,
a 2017 ruling in the 7*4 U.S. Circuit Court of Appeals, which upheld a topless ban on women in
Chicago.

In that ruling, the 7 Circuit relied on a U.S. Supreme Court case upholding laws prohibiting nude
dancing stating that “public indecency statutes were designed to protect morals and public order”
and local communities may express “societal disapproval of nudity in public places and among

Strangers.”

pth

The U.S. Supreme Court denied review of the 7 Circuit's decision upholding Chicago’s public

nudity laws.

Similar rulings upholding the constitutionality of public nudity laws have been issued by 2nd gth and
5” Circuits, as well as courts in New Hampshire, Tennessee, Massachusetts, Alabama, Arizona,
Texas, Florida, New Mexico, Mississippi, Rhode Island, New Jersey and Minnesota.

The 10" Circuit's ruling made preliminary conclusions about the Fort Collins ordinance, but did not
decide the law’s ultimate constitutionality. Because the Fort Collins ordinance was repealed, the 1 ot
Circuit's ruling likely cannot be appealed to the U.S. Supreme Court. In conclusion, the 1 Oo” Circuit's
ruling is not binding on Oklahoma state courts.

18. First applicable, relevant Oklahoma State Statute, at issue, 21 O.S.S. § 1021:
A. Every person who willfully and knowingly either:

1. Lewdly exposes his or her person or genitals in any public place, or in any place where
there are present other persons to be offended or annoyed thereby; provided, however, for
purposes of this section, a person alleged to have committed an act of public urination
shall be prosecuted pursuant to Section 22 of this title unless such act was accompanied
with another act that violates paragraphs 2 through 4 of this subsection and shall not be
subject to registration under the Sex Offenders Registration Act;

2. Procures, counsels, or assists any person to expose such person, or to make any other
exhibition of such person to public view or to the view of any number of persons, for the
purpose of sexual stimulation of the viewer;

3. Writes, composes, stereotypes, prints, photographs, designs, copies, draws, engraves,
paints, molds, cuts, or otherwise prepares, publishes, sells, distributes, keeps for sale,
knowingly downloads on a computer, or exhibits any obscene material or child

pornography; or
Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 6 of 8

4. Makes, prepares, cuts, sells, gives, loans, distributes, keeps for sale, or exhibits any
disc record, metal, plastic, or wax, wire or tape recording, or any type of obscene material
or child pornography, shall be guilty, upon conviction, of a felony and shall be punished
by the imposition of a fine of not less than Five Hundred Dollars ($500.00) nor more than
Twenty Thousand Dollars ($20,000.00) or by imprisonment for not less than thirty (30)
days nor more than ten (10) years, or by both such fine and imprisonment.

B. Every person who:
1. Willfully solicits or aids a minor child to perform; or

2. Shows, exhibits, loans, or distributes to a minor child any obscene material or child
pomography for the purpose of inducing said minor to participate in, any act specified in
paragraphs 1, 2, 3 or 4 of subsection A of this section shall be guilty of a felony, upon
conviction, and shall be punished by imprisonment in the custody of the Department of
Corrections for not less than ten (10) years nor more than thirty (30) years, except when
the minor child is under twelve (12) years of age at the time the offense is committed, and
in such case the person shall, upon conviction, be punished by imprisonment in the
custody of the Department of Corrections for not less than twenty-five (25) years.

C. Persons convicted under this section shall not be eligible for a deferred sentence.

D. Except for persons sentenced to life or life without parole, any person sentenced to
imprisonment for two (2) years or more for a violation of this section shall be required to
serve a term of post-imprisonment supervision pursuant to subparagraph f of paragraph 1
of subsection A of Section 991a of Title 22 of the Oklahoma Statutes under conditions
determined by the Department of Corrections. The jury shall be advised that the
mandatory post-imprisonment supervision shall be in addition to the actual
imprisonment.

E. For purposes of this section, "downloading on a computer" means electronically
transferring an electronic file from one computer or electronic media to another computer
or electronic media.

Second applicable state statute at issue, 21 O.S.S. § 22:

Every person who willfully and wrongfully commits any act which grossly injures the
person or property of another, or which grossly disturbs the public peace or health, or
which openly outrages public decency, including but not limited to urination in a public
place, and is injurious to public morals, although no punishment is expressly prescribed
therefor by this code, is guilty of a misdemeanor.
Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 7 of 8

The Amount in Controversy

The amount in controversy shall be the amount as determined by the Court, $75,000 or over.

lil. Statement of Claim

19. Modeled after a similar event in Portland, OR, the World Naked Bike Ride would not
meet either the Miller or O’Brien standards for District Attorney Kunzweiler to prosecute
21 0.8.8. § 22, 1021.

IV. _ Irreparable Injury

20. Upon conviction for violation of 21 O.S.S. 1021, committing indecent exposure, the
Plaintiff would suffer irreparable harm and injury to his life, liberty, and pursuit of
happiness. The felony conviction would impose the penalties against the Plaintiff, as
stated above in the cited statute, in addition to sex offender registration. Upon conviction
of 21 O.S.S. § 22, the Plaintiff would suffer unjust punishment of up to $500 fine and/or one year in
county jail.

V. Relief

21. Plaintiff hopes and prays the Court enjoins Defendants Hunter and Kunzweiler from
prosecuting the Plaintiff for violating 21 O.S.S. 1021, finding that the Statute, if applied
to World Naked Bike Ride, to be:

a. Overly broad, with no statutory definition of “lewd” exposure, in 21 O.S.S. § 1021 and
vague in 21 O.5.S. § 22;

b. Violating 15* Amendment protected free speech rights to offend and annoy persons in
public spaces, Texas v Johnson;

c. Confusing “lewd” exposure with symbolic free speech, People v Hardy;
d. Lacking the Miller test for obscenity, Miller v California;
e, Lacking the O’Brien test for legitimate government interests, United States v O’Brien;

f. Violating the 14¢ Amendment Equal Protection Clause. If Portland, OR allows
10,000 naked cyclists to participate in the annual World Naked Bike Ride, why should
Tulsa and Oklahoma felonize participants of a similar event?

g. Overreaching, in violation of 42 U.S.C. § 1983, by Defendant Hunter, in contempt of
court, namely the 10° Circuit, to intimidate citizens, as if they are his serfs, in issuing his
Case 4:19-cv-00543-JED-FHM Document 2 Filed in USDC ND/OK on 10/15/19 Page 8 of 8

VI.

official statements, to squash protected free symbolic speech appearing as non-Miller
tested public nudity.

22. Further, the Plaintiff hopes and prays the Court finds no O’Brien government
interests in criminalizing public nudity, absent Miller standards for obscenity.

23. The Plaintiff requests this Court clarify Defendant Hunter’s “public nudity as
traditionally defined.”

24. The Plaintiff hopes and prays the Court finds the Attorney General Opinion in error,
constitutionally flawed, in overreach, overbroad, vague, and public nudity in general, and
in the specific context of World Naked Bike Ride, is protected symbolic free speech, per
Portland v. Hammond and Portland v. Gatewood, and in and of itself, public nudity can
not be presumed to be “lewd” and “obscene,” per People v. Hardy, and Miller, and absent
government interest, per the standards set forth in O’Brien.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a non frivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

A. Plaintiff in Pro Se

Date: 14 OCT 19 i) Ve,
Signature V A da a a

Paul Tay

 
